DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over USPN 4,837,067 to Carey and USPN 6,329,052 to Groh and USPN 4,514,455 to Hwang.
Regarding claims 1-10, 13 and 14, Carey teaches nonwoven thermal insulating batts comprising structural staple fibers and bonding staple fibers (Carey, Abstract), the fibers being opened and mixed fiber blends (Id., column 7 line 32 to column 8 line 45).  Carey teaches that the structural staple fibers may be crimped, having a length preferably from about 15 mm to about 75 mm and having a fiber denier more preferably 0.5 to 3 denier, with blends or mixture of fiber deniers often times being employed to obtain desired thermal or mechanical properties (Id., column 3 line 64 to column 4 line 26). Carey teaches that small quantities of microfibers in the 3, more preferably less than about 0.005 g/cm3, and thicknesses in the range of 0.5 to 15 cm, and basis weight from 10 to 400 g/m2 (Id., column 5 lines 15-30).  Note that 0.005 g/cm3 is equivalent to 5 kg/cm3.  Carey teaches thermal weight efficiencies of preferably at least about 20 clo/g/m2 x 1000 (Id.).
Carey establishes a mixed blend of polyethylene terephthalate staple fibers, having different deniers and lengths within the claimed range.  Note that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003). 
Alternatively, Carey teaches and suggests that the structural fibers comprise smaller denier fibers than the bonding fibers, at least as shown in the Examples of Carey.  Therefore, the structural fibers are within the scope of at least the first staple fibers (as set forth in claim 1) or 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the insulation material of Carey, and adjusting and varying the deniers and lengths of the fibers, such as within the claimed ranges, motivated by the desire of forming a conventional insulation material having the desired insulating and structural properties based on the totality of the teachings of Carey.
Carey does not appear to teach use of the material as a blowable insulation and the smaller denier fibers being solid and the greater denier fibers being hollow.  
Regarding the use of the material as a blowable insulation, Carey teaches that the thermal insulation material may be used in acoustical insulation and cushioning applications (Carey, column 7 lines 9-15).  Groh teaches blowable insulation material including batt shredded into blowable clusters, the clusters including water-repellant synthetic fiber, lubricant-finished fiber and/or dry fiber which are opened and blended (Groh, Abstract, column 2 lines 44-67, claims 1-6).  Groh teaches that the blowable material has a lofty nature, good compressional properties, improved hand and superior blendability, uniformity and feel (Id., column 2 lines 44-67), wherein the dry fiber is polyester and the water-repellant synthetic fiber or lubricant-finished fiber is siliconized polyester (Id., claim 5).  Groh teaches that the dry fibers and/or water-repellant fibers have a denier of 0.5-6.0 (Id., column 4 lines 15-36).  Groh teaches that an embodiment comprises the clusters and synthetic material including open fibers, wherein the open fibers may be any mixture of 0.5 to 6.0 denier fiber, water-repellant or lubricant-finished (Id., column 4 line 60 to column 5 line 8).  Groh teaches that the insulation material are used in 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the insulation material of Carey, wherein the material is shredded and formed into blowable insulation, as taught by Groh, motivated by the desire of forming a conventional insulation material having a structure suitable for uses such as garments or sleeping bags, which can be predictably processed for such uses, resulting in a more uniform filling.
Regarding the smaller and greater denier fibers, although the prior art combination does not appear to teach whether the fibers are each solid or hollow, fibers are generally and ordinarily known in the art as being solid. Additionally, Hwang teaches a batt made of a particular blend of heavy and light staple fibers (Hwang, Abstract).  Hwang teaches that hollow polyester fibers have found widespread use in batt because of the increased bulk they offer as compared to solid fibers (Id., column 1 lines 14-55).  Hwang teaches that the heavier fibers have a dtex which is no greater than 20 and is at least twice that of the dtex of the lighter fibers, wherein the lighter fibers have a dtex in the range of 1 to 3 (Id., column 2 line 54 to column 3 line 5). Hwang teaches that the batt includes at least 20% by weight of hollow fibers (Id., column 3 lines 9-19).  Hwang teaches that the batt is a blend of polyester staple fibers (Id., column 3 lines 30-44) which may be crimped (Id., column 3 lines 54-66).  Hwang teaches that the fibers may be solid or hollow, and that increases in the amount of hollow fiber increases bulk, decreases density and improves thermal resistance (Id., column 3 line 67 to column 4 line 27). As shown in at least Table I, mixtures of lighter solid fibers and hollow heavier fibers can be predictably adjusted and varied based on the desired properties.

Regarding claims 2-4, Carey teaches fibers having deniers which overlap the claimed deniers, with blends or mixture of fiber deniers often times being employed to obtain desired thermal or mechanical properties.  Carey suggests that the structural fibers are smaller in denier than the bonding fibers, as shown in the Examples.  Carey teaches that the batt contain from about 20 to 90 weight percent structural fiber and about 10 to 80 weight percent bonding fiber (Carey, column 5 lines 8-14).  Additionally, Groh teaches blowable insulation material including water-repellant synthetic fiber, lubricant-finished fiber and/or dry fiber which are opened and blended.  Groh teaches that the water-repellant synthetic fiber or lubricant-finished fiber is siliconized polyester.  Groh teaches an exemplary water repellant fiber having a denier of 1.4 and comprising 30% of a web which is shredded (Groh, column 4 lines 15-36).  Groh teaches that the insulation material are used in garments or sleeping bags, and that the clusters show superior water resistance and are enhanced by washing, and do not clump (Id., column 5 line 57 to column 6 line 34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the insulation material of the prior art combination, and adjusting and varying the denier of the fibers, such as within the first and third staple fiber range, and additionally including siliconized polyester fibers having a denier and in an amount, such as within the second staple fiber range, as taught by Groh, motivated by the desire of forming a 
Regarding claim 4, as set forth above, Carey teaches that the batt contain from about 20 to 90 weight percent structural fiber and about 10 to 80 weight percent bonding fiber. Additionally as set forth above, Groh teaches an exemplary amount of water repellant fiber having a denier of 1.4 comprises 30% of the material.  
Based on the combined teachings of the prior art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the blowable insulation material of the prior art combination, and adjusting and varying the amounts of the staple fibers and water repellant fibers in amounts, such as within the claimed ranges, motivated by the desire of forming a conventional insulation material comprising amounts fibers known in the art as being predictably suitable for such insulation materials.
Regarding claim 7, the prior art combination teaches that the material is formed into blowable insulation, which would appear to be a loose fill material.  
Regarding claims 8 and 9, as set forth above, the prior art combination includes siliconized polyester fibers.
Regarding claim 14, the prior art combination teaches that the insulating material can be used in various applications such as garments or sleeping bags (Groh, column 1 lines 15-21, column 5 line 63 to column 6 line 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the insulation material of the prior art combination, for use in applications such as in an outer layer of a garment or sleeping bag, as suggested by Groh, motivated by the desire of forming a conventional insulation material for use in a predictably suitable application where thermal insulation is typical and desired.  

Response to Arguments
Applicant’s arguments have been considered but are moot based on the new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER Y CHOI whose telephone number is (571)272-6730. The examiner can normally be reached M-F 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER Y CHOI/Primary Examiner, Art Unit 1786